WOODLEY, Judge
(Dissenting on State’s Motion for Rehearing).
The trade or business carried on at 6813 Dixie Drive, in Harris County, on October 4, 1963 under the name “Griffolyn Manufacturing Company” or “Griffolyn Plastic Films” was the manufacturing of plastic fabric films.
The man in charge of the company and its president was appellant. The witness Newby referred to the manufacturing business as “his plant”.
The process involved the sealing together of sheets of polyethylene film of various weights and fibers with adhesives and converting these into various types of tarpaulins and other protective covers.
The undisputed evidence shows that offensive odors permeated the atmosphere in the vicinity from time to time. On the night of October 4, 1963, the date alleged in the information, such odors were sufficiently strong to awake persons living in the vicinity, nauseate them and cause them to notify the Health Department and the Police.
The state was not required to prove what caused the offensive odors which came from the manufacturing company. Such evidence, was, however, elicited by appellant from his witness and employee Yoho who testified that some of the chemicals had an odor which, under the method employed at the time of the trial, was eliminated; that in October 1963, prior to a larger reactor and improved filtering system being installed, there was an odor on occasion, sometimes stronger than others; that on an occasion or two he put a charge on the reactor and “due to the small capacity of the reactor it would boil over and that boiling over would result in an odor, this escaped odor — we don’t have that overflow problem now with the different reactor improved filtering system.”
In view of this evidence introduced by the defendant it is difficult to see how the trial judge could have concluded that the cause of the odors permeating the air was the negligent act of a subordinate employee with which appellant was not in any manner connected and which he did not knowingly permit to be done.
Even so, the majority errs in holding that the trial judge, trier of the facts, was bound to so conclude.
Due to the punishment provided, appeals from convictions for a first offense under Art. S9S Vernon’s Ann.P.C. cannot reach this Court on appeal.
If the statute is not to be rendered impotent as a deterrent to air pollution, it should be clearly pointed out who, under the evidence, if anyone, violated the statute, and what negligent act committed by him caused the pollution of the air for which the president and head of the business, whose office was in the plant, is absolved.
Unlike the statute under which McCol-lum was prosecuted for a single act of polluting the water in the Houston Ship Channel, Art. 595 V.A.P.C. does not provide for a criminal prosecution of the company or corporation. In this connection, I fail to find any evidence that Griffolyn Manufacturing Company or Griffolyn Plastic Films was a corporation.